Exhibit 10.1

LOGO [g80179img001.jpg]

March 11, 2009

Mr. J. Brandon Black

8875 Aero Drive, #200

San Diego, California 92123

Dear Brandon:

We are pleased to offer you the benefits outlined in this letter agreement (this
“Agreement”) in connection with your continuing service as an officer of Encore
Capital Group, Inc. (the “Company”) or one of its subsidiaries.

Notwithstanding any benefit provided to you in this Agreement, your employment
with the Company remains “at will.” This means that either you or the Company
may terminate your employment at any time and for any reason, with or without
notice or cause. The Company also has the right to change at-will the
compensation, benefits, duties, assignments or responsibilities of your
position. While you are being offered certain benefits payable in the future,
nothing in this Agreement may be construed as guaranteeing employment of any
length or changing the “at will” nature of your employment.

The Company hereby agrees to provide the following benefits on the terms and
conditions set forth in this Agreement:

1. Termination Without Cause. In the event your employment is terminated without
Cause following the date of this Agreement, upon your execution and delivery of
a General Release and Waiver of Claims in substantially the form attached as
Exhibit A hereto, within the time period set forth therein (but in no event
later than forty-five (45) days after your termination date), the Company will
pay you an amount equal to two (2) times your annual base salary, less
applicable taxes and withholdings. Subject to Section 3 below, all such amounts
owed to you will be paid in equal increments in accordance with the Company’s
then-current regular payroll schedule.

For purposes of this Agreement, “Cause” is defined as (i) your failure to adhere
to any written policy of the Company that is legal and generally applicable to
employees of the Company; (ii) your failure to substantially perform your
duties, which failure amounts to a repeated and consistent neglect of your
duties; (iii) the appropriation (or attempted appropriation) of a material
business opportunity of the Company, including attempting to secure or securing
any personal profit in connection with any transaction entered into on behalf of
the Company; (iv) the misappropriation (or attempted misappropriation) of any of
the Company’s funds or property; (v) the conviction of, or the entering of a
guilty plea or plea of no contest with respect to, a felony, the equivalent
thereof, a crime of moral turpitude or any other crime with respect to which
imprisonment is a possible punishment; (vi) conduct materially injurious to the
Company’s reputation or business; or (vii) willful misconduct.

2. Resignation for Good Reason. In the event you resign your employment for Good
Reason following the date of this Agreement, upon your execution and delivery of
the General Release and Waiver of Claims in substantially the form attached as
Exhibit A hereto, within the time period set forth therein (but in no event
later than forty-five (45) days after your termination date), the Company will
pay you an amount equal to two (2) times your annual base salary, less
applicable taxes and withholdings. Subject to Section 3 below, all such amounts
owed to you will be paid in equal increments in accordance with the Company’s
then-current regular payroll schedule.



--------------------------------------------------------------------------------

For purposes of this Agreement, a “Good Reason” is defined as any of the
following reasons: (i) a material reduction in your base or target bonus
compensation; (ii) a material reduction in your authority, duties or
responsibilities; (iii) a material reduction in the authority, duties or
responsibilities of the person to whom you report; (iv) a material reduction in
the budget over which you retain authority; or (v) a material change in the
location at which you provide services for the Company (which is defined as any
relocation by the Company of your employment to a location that is more than
thirty-five (35) miles from your present office location and is more than
thirty-five (35) miles from your primary residence at the time of such
relocation, without your consent). To be eligible to receive the benefits set
forth in this Section, (x) you must provide written notice of the “Good Reason”
condition to the Company within ninety (90) . days after the initial existence
of such condition, (y) the Company must not have cured such condition within
thirty (30) days of receipt of your written notice or it must have stated
unequivocally in writing that it does not intend to attempt to cure such
condition; and (z) you resign from employment within twelve (12) months
following the end of the period within which the Company was entitled to remedy
the condition constituting Good Reason but failed to do so.

3. Compliance with Code Section 409A. Compensation and benefits payable under
the Agreement are intended to be exempt from the definition of “nonqualified
deferred compensation” under Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”) in accordance with one or more of the exemptions
available under the Treasury Regulations promulgated under Section 409A. In this
regard, each such payment that is made in a series of scheduled installments
shall be deemed a separate payment for purposes of Section 409A. To the extent
that any amounts or benefits payable under this Agreement are or become subject
to Section 409A due to a failure to qualify for an exemption from the definition
of nonqualified deferred compensation under Section 409A, this Agreement is
intended to comply with the applicable requirements of Section 409A with respect
to such amounts or benefits. This Agreement shall be interpreted and
administered to the extent possible in a manner consistent with the foregoing
statement of intent.

Payments made from the date of your termination through March 15th of the
calendar year following such termination are intended to be exempt from
Section 409A pursuant to the “short-term deferral” rule set forth in
Section 1.409A-1(b)(4) of the Treasury Regulations. Payments made following said
March 15th are intended to be made upon an involuntary termination from service
and payable pursuant to Section 1.409A-1(b)(9)(iii) of the Treasury Regulations,
to the maximum extent permitted by said provision. Notwithstanding any contrary
provision of this Agreement, any amount or benefit that fails to qualify for an
exemption from Section 409A shall be subject to the distribution requirements of
Section 409A(a)(2)(A) of the Code, including, without limitation, the
requirement of Section 409A(a)(2)(B)(i) of the Code that amounts or benefits
payable to you upon separation from service be delayed until the first regular
payroll date which occurs more than 6 months after separation from service (or
if earlier, the date of your death) if you are a “specified employee” within the
meaning of the aforesaid section of the Code at the time of such separation from
service, with the first of such payments including all payments which would have
been made during the period of such delay without regard thereto and without
interest, and with subsequent payments, if any, made in accordance with the
dates and terms otherwise provided herein.

Your date of termination for purposes of determining the date that any amount or
benefit that is treated as nonqualified deferred compensation under Code
Section 409A is to be paid (or in determining whether an exemption to such
treatment applies), and for purposes of determining whether you are a “specified
employee” on the date of termination, shall be the date on which you have
incurred a “separation from service” within the meaning of
Section 409A(a)(2)(A)(i) and applicable guidance thereunder.

 

2



--------------------------------------------------------------------------------

In each case where this Agreement provides for the payment of an amount or
benefit that constitutes nonqualified deferred compensation under Section 409A
to be made to you within a designated period and such period begins and ends in
different calendar years, the exact payment date within such range shall be
determined by the Company, in its sole discretion, and you shall have no right
to designate the year in which the payment shall be made.

4. Compliance with Code Section 280G. You agree that the Company may withhold
from any amounts payable to you hereunder all federal, state, local or other
taxes that the Company determines are required to be withheld pursuant to any
applicable law or regulation. You further agree that if the Internal Revenue
Service or other taxing authority (each, a Taxing Authority) asserts a liability
against the Company for failure to withhold taxes on any payment hereunder, you
will pay to the Company the amount determined by such Taxing Authority that had
not been withheld within ninety (90) days of notice to you of such
determination. Such notice shall include a copy of any correspondence received
from a Taxing Authority with respect to such withholding.

Notwithstanding the foregoing paragraph, if any payment or benefit you would
receive pursuant to a change in control of the Company or otherwise (“Payment”)
would (i) constitute a “parachute payment” within the meaning of Section 280G of
the Code, and (ii) be subject to the excise tax imposed by Section 4999 of the
Code (the “Excise Tax”), then such Payment shall be reduced to the Reduced
Amount. The “Reduced Amount” shall be either (x) the largest portion of the
Payment that would result in no portion of the Payment being subject to the
Excise Tax or (y) the largest portion, up to and including the total, of the
Payment, whichever amount, after taking into account all applicable federal,
state and local employment taxes, income taxes, and the Excise Tax (all computed
at the highest applicable marginal rate), results in your receipt, on an
after-tax basis, of the greater amount of the Payment. If the Payment equals the
Reduced Amount, the reduction shall occur in the following order: reduction of
cash payments (in reverse chronological order of the date otherwise payable);
cancellation of accelerated vesting of stock awards (in the reverse order of the
date of grant); reduction of employee benefits (in reverse chronological order
of the date otherwise payable).

The accounting firm engaged by the Company for general audit purposes as of the
day prior to the effective date of any change in control shall perform all the
foregoing calculations described in the preceding paragraph, including the
amount of the parachute payment, if any. If the accounting firm so engaged by
the Company is serving as accountant or auditor for the individual, entity or
group effecting the change in control, the Company shall appoint a different
nationally recognized accounting firm to make the determinations required
hereunder. The Company shall bear all expenses with respect to the
determinations by such accounting firm required to be made hereunder.

The accounting firm engaged to make the determinations hereunder shall provide
its calculations, together with detailed supporting documentation, to the
Company and to you within fifteen (15) calendar days after the date on which
your right to a Payment is triggered (if requested at that time by the Company
or you) or such other time as requested by the Company or you. Any good faith
determinations of the accounting firm made hereunder shall be final, binding and
conclusive upon the Company and you.

5. Bonus Payments. If you have been terminated without Cause or have resigned
for Good Reason, you will receive two (2) times the average of your last three
annual bonus payments on the earlier of when bonuses are paid to employees for
such year under any such bonus program for the year in which your termination
occurs or seventy-five (75) days following the end of such year, plus an
additional amount paid at such time equal to the prorated portion of your target
bonus for such year to your date of

 

3



--------------------------------------------------------------------------------

termination. If no target bonus has been set for such year, you will be paid a
prorated portion of the average of your last three annual bonus payments. It is
intended that any bonus payments made under this Agreement will not be deferred
compensation within the meaning of Section 409A of the Code. Accordingly, any
bonus amount will be paid out during the first two and one-half (2 1/2) months
following the end of the calendar year in which your termination occurs.

6. Continuation of Health Benefits. If you have been terminated without Cause or
have resigned for Good Reason, the Company will pay, on your behalf, the cost of
group health continuation coverage premiums for you and your eligible dependents
under Title X of the Consolidated Budget Reconciliation Act of 1985, as amended,
or comparable provisions of state law (“COBRA”), through the earliest of (x) the
expiration of twenty-four (24) months after your termination date, (y) the date
upon which you have obtained substantially comparable health benefits by
becoming covered under the group health plan of a subsequent employer, or
(z) the date you no longer constitute a “Qualified Beneficiary” (as such term is
defined in Section 4980B(g) of the Internal Revenue Code); provided, however,
that you will be solely responsible for electing such coverage within the
required time period, and provided further, that to the extent COBRA coverage is
not available due to the expiration of the maximum COBRA period prior to the end
of the period for which the Company is obligated to provide health benefits
under this paragraph, the Company will reimburse you for the cost of premiums
for individual health coverage, if obtained by you, but not in excess of the
amount of the monthly COBRA premium then being paid, for the remainder of the
period for which the Company is obligated under this paragraph. You agree to
provide notice to the Company within ten (10) days of securing such comparable
benefits with a subsequent employer.

7. Continued Cooperation. Both during and after your employment with the Company
or any of its subsidiaries, you will cooperate with all outstanding legal and
administrative matters, issues that you have been involved with during your
employment and other transition matters. This obligation includes, but is not
limited to, spending adequate time for preparation to testify or give
depositions, and cooperating with the Company or its attorneys in gathering
information regarding any legal or investigative matter.

8. Restrictive Covenants.

(a) Non-Solicitation. You agree that for the one (1) year period commencing on
and following the date of termination of your employment, you will not directly
or indirectly (i) solicit or encourage the solicitation of any person who was an
employee of the Company or any Subsidiary at any time on or after the date of
termination (unless more than six (6) months shall have elapsed between the last
day of such person’s employment by the Company or any of its subsidiaries and
the first date of such solicitation) or (ii) induce or attempt to induce any
employee of the Company or any of its subsidiaries to leave the employ thereof
or in any way interfere with the relationship between the Company or any of its
subsidiaries and any employee thereof.

(b) Non-Disparagement. You agree (whether during or after your employment with
the Company) not to issue, circulate, publish or make any false or disparaging
statements, remarks or rumors about the Company or the officers or directors of
the Company other than to the extent reasonably necessary in order to (i) assert
a bona fide claim against the Company arising out of your employment with the
Company, or (ii) respond in a truthful and appropriate manner to any legal
process or give truthful and appropriate testimony in a legal, administrative or
regulatory proceeding.

(c) Remedies Upon Breach. If you breach the provisions of Section (a) or (b),
the Company shall have the right to have such restrictive covenants specifically
enforced by any court of competent jurisdiction, it being agreed that any breach
of such restrictive covenants would cause irreparable injury to the Company and
that money damages would not provide an adequate remedy for such

 

4



--------------------------------------------------------------------------------

injury. Accordingly, the Company shall be entitled to injunctive relief to
enforce the terms of such restrictive covenants and to restrain you from any
violation thereof. The rights and remedies set forth in this Section 8(c) shall
be independent of all other others rights and remedies available to the Company
for a breach of such restrictive covenants, and shall be severally enforceable
from, in addition to, and not in lieu of, any other rights and remedies
available at law or in equity.

9. Full Settlement. In the event you are owed separation benefits as a result of
the terms of this Agreement, the Company’s obligation to make any such payments
shall be in full settlement of all other severance payments that may be owed to
you under any other severance or employment related agreement between you and
the Company. The Company’s obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment defense or other claim, right or action which
the Company may have against you or others. In no event shall you be obligated
to seek other employment or take other action by way of mitigation of the
amounts payable to you under any of the provisions of this Agreement and such
amounts shall not be reduced whether or not you obtain other employment.

10. Employment with Subsidiaries. Employment with the Company for purposes of
this Agreement shall include employment with any subsidiary of the Company.

11. Successors. This Agreement shall not be terminated by any reorganization,
merger or consolidation involving the Company (each, a “Business Combination”).
In the event of any Business Combination, the provisions of this Agreement shall
be binding upon the person resulting from such Business Combination (the
“Surviving Person”), and the Surviving Person shall be treated as the Company
hereunder.

12. Binding Agreement. This Agreement shall inure to the benefit of and be
enforceable by your personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If you
shall die while any amounts would be payable to you hereunder had you continued
to live, all such amounts, unless otherwise provided herein, shall be paid in
accordance with the terms of this Agreement to such person or persons appointed
in writing by you to receive such amounts or, if no person is so appointed, to
your estate.

13. Notice. For purposes of this Agreement all notices and other communications
required or permitted hereunder shall be in writing and shall be deemed to have
been duly given (1) on the date of delivery if delivered personally or by
facsimile upon confirmation of receipt, (2) on the first business day following
the date of dispatch if delivered by a recognized next-day courier service or
(3) five days after deposit in the United States mail, certified and return
receipt requested, postage prepaid. All such notices and communications shall be
delivered as set forth below.

If to you: To the home address last appearing in the Company’s records.

If to the Company:

Encore Capital Group, Inc.

8875 Aero Drive, Suite 200

San Diego, California 92123

Attn: Chief HR Officer

14. Survival. The respective obligations and benefits afforded to the Company
and you as provided in Sections 1 and 2 (to the extent that payments or benefits
are owed as a result of a termination of employment that occurs during the term
of this Agreement) and Section 8 of this Agreement shall survive the termination
of this Agreement.

 

5



--------------------------------------------------------------------------------

15. Dispute Resolution. You and the Company agree that any controversy or claim
arising out of or relating to this Agreement (as amended) (other than a
controversy under Section 8 of this Agreement), or the breach thereof, shall be
settled by arbitration administered by the American Arbitration Association
(“AAA”) in accordance with its Employment Arbitration Rules then in effect.
Venue for any arbitration pursuant to this Agreement will lie in the County of
San Diego, California. One of the arbitrators shall be appointed by the Company,
one shall be appointed by you and the third shall be appointed by the first two
arbitrators. If the first two arbitrators cannot agree on the third arbitrator
within 30 days following the appointment of the second arbitrator, then the
third arbitrator shall be appointed by AAA. All three arbitrators shall be
experienced in the resolution of disputes under employment agreements for senior
executives of major corporations. Any award entered by the arbitrators shall be
final, binding and non-appealable and judgment may be entered thereon by either
party in accordance with applicable law in any court of competent jurisdiction.
This arbitration provision shall be specifically enforceable. The arbitrators
shall have no authority to modify any provision of this Agreement or to award a
remedy for a dispute involving this Agreement other than a benefit specifically
provided under or by virtue of this Agreement. Each party shall be responsible
for its own expenses relating to the conduct of the arbitration (including
reasonable attorneys’ fees and expenses). The Company shall pay the fees of the
AAA and the arbitrators, if applicable.

16. Prior Agreements Superseded. This Agreement shall supersede and replace in
its entirety any other oral or written agreement, arrangement or award provided
to you by the Company or any of its subsidiaries with respect to the subject
matter hereof. Without limiting the generality of the foregoing, this Agreement
shall terminate the Employment Agreement dated as of June 13, 2005 (the
“Employment Agreement”), and the Employment Agreement shall have no further
force and effect following the date of your acceptance of this Agreement.

17. Amendment. Neither you or the Company may alter or amend this Agreement
without a document signed by you and the President of the Company.

18. Governing Law; Consent to Jurisdiction. All disputes arising under this
Agreement will be governed by, and interpreted in accordance with, the laws of
the State of California, without regard to its conflict of law provisions. Any
action to enforce this Agreement (other than an action which must be brought by
arbitration pursuant to Section 15) must be brought in, and you and the Company
hereby consent to the jurisdiction of, the County of San Diego, California. Both
you and the Company hereby waive the right to claim that any such court is an
inconvenient forum for the resolution of any such action.

19. Headings. The section and subsection headings contained in this Agreement
are used solely for convenience of reference and shall not affect the meaning or
interpretation of this Agreement or of any term or provision hereof.

[Remainder of Page Intentionally Blank]

 

6



--------------------------------------------------------------------------------

Sincerely,     /s/ George Lund     George Lund     Chairman of the Board    
AGREED AND ACCEPTED:     /s/ J Brandon Black     March 12, 2009 (Signature of
Executive)     (Date Signed)

 

7



--------------------------------------------------------------------------------

EXHIBIT A

GENERAL RELEASE AND WAIVER OF CLAIMS

TO ALL WHOM THESE PRESENTS SHALL COME OR MAY CONCERN, KNOW that:

1. J. Brandon Black (the “Executive”), on his or her own behalf and on behalf of
his or her descendants, dependents, heirs, executors and administrators and
permitted assigns, past and present, in consideration for the amounts payable to
the undersigned under that letter agreement dated as of March 11, 2009 (the
“Agreement”) between Executive and Encore Capital Group, Inc. (the “Company”),
does hereby agree not to bring any claim or pursue any litigation (or file any
charge or otherwise correspond with any Federal, state or local administrative
agency) against, and waives, releases and discharges the Company, and its
respective assigns, affiliates, subsidiaries, parents, predecessors and
successors, and the past and present stockholders, employees, officers,
directors, members, managers, representatives and agents or any of them
(collectively, the “Company Group”), from any and all claims, demands, rights,
judgments, defenses, actions, charges or causes of action whatsoever, of any and
every kind and description, whether known or unknown, accrued or not accrued,
that Executive ever had, now has or shall or may have or assert as of the date
of this General Release and Waiver of Claims against any of them, including,
without limiting the generality of the foregoing, any claims, demands, rights,
judgments, defenses, actions, charges or causes of action related to employment
or termination of employment or that arise out of or relate in any way to the
Age Discrimination in Employment Act of 1967 (“ADEA”), as amended, the Older
Workers Benefit Protection Act, Title VII of the Civil Rights Act of 1964, as
amended, and other Federal, state and local laws relating to discrimination on
the basis of age, sex or other protected class, all claims under Federal, state
or local laws for express or implied breach of contract, wrongful discharge,
defamation, intentional infliction of emotional distress, and any related claims
for attorneys’ fees and costs; provided, however, that nothing herein shall
release any member of the Company Group from any of its obligations under the
Agreement or any rights to indemnification under any charter or by-laws (or
similar documents) of any member of the Company Group. The Executive further
agrees that this General Release and Waiver of Claims may be pleaded as a full
defense to any action, suit or other proceeding covered by the terms hereof
which is or may be initiated, prosecuted or maintained by the Executive, his or
her heirs or assigns. Notwithstanding the foregoing, the Executive understands
and confirms that he is executing this General Release and Waiver of Claims
voluntarily and knowingly, and that the same shall not affect the Executive’s
right to claim otherwise under ADEA. In addition, the Executive shall not be
precluded by this General Release and Waiver of Claims from filing a charge with
any relevant federal, state or local administrative agency, but the Executive
agrees not to participate in, and agrees to waive his or her rights with respect
to any monetary or other financial relief arising from any such administrative
proceeding.

2. Notwithstanding anything herein to the contrary, Executive does not release
any claims that the law does not permit Executive to release, including, without
limitation, claims under the Family Medical Leave Act, the Fair Labor Standards
Act, California Workers’ Compensation, California Family Rights Act, and
Division 3, Article 2 of the California Labor Code (including indemnification
rights).

 

A-1



--------------------------------------------------------------------------------

3. The Company, on its own behalf and on behalf of the Company Group, does
hereby agree not to bring any claim or pursue any litigation (or file any charge
or otherwise correspond with any federal, state or local administrative agency)
against, and waives, releases and discharges Executive and his or her heirs,
successors and assigns, descendants, dependents, executors and administrators,
past and present, and any of his or her affiliates and each of them
(collectively, the “Executive Releasees”) from any and all claims, demands,
rights, judgments, defenses, actions, charges or causes of action whatsoever, of
any and every kind and description, whether known or unknown, accrued or not
accrued, that any person or entity of the Company Group ever had, now has or
shall or may have or assert as of the date of this General Release and Waiver of
Claims against any of them, based on facts known to any executive officer of the
Company as of the date of this General Release and Waiver of Claims (other than
the Executive), including specifically, but not exclusively and without limiting
the generality of the foregoing, any and all claims, demands, agreements,
obligations and causes of action arising out of or in any way connected with any
transaction, occurrence, act or omission related to Executive’s employment by
the Company or any of its subsidiaries or the termination of that employment;
provided, however, that nothing herein shall release the Executive Releasees
from any obligations arising out of or related in any way to Executive’s
obligations under the Agreement, the Confidentiality Agreement (as defined in
the Agreement) or any agreement governing the terms of any equity award granted
to the Executive or impair the right or ability of the Company to enforce the
terms thereof.

4. In furtherance of their respective agreements set forth above, each of the
Executive and the Company hereby expressly waives and relinquishes any and all
rights under any applicable statute, doctrine or principle of law restricting
the right of any person to release claims which such person does not know or
suspect to exist at the time of executing a release, which claims, if known, may
have materially affected such person’s decision to give such a release. In
connection with such waiver and relinquishment, each of the Executive and the
Company acknowledges that it is aware that it may hereafter discover claims
presently unknown or unsuspected, or facts in addition to or different from
those which it now knows or believes to be true, with respect to the matters
released herein. Nevertheless, it is the intention of each of the Executive and
the Company to fully, finally and forever release all such matters, and all
claims relative thereto which now exist, may exist or theretofore have existed,
as specifically provided herein. The parties hereto acknowledge and agree that
this waiver shall be an essential and material term of the release contained
above. In addition, and not by way of limitation to the foregoing, each of the
Executive and the Company fully understands and knowingly and expressly waives
its rights and benefits under Section 1542 of the California Civil Code or under
any similar provision of law. Section 1542 of the California Civil Code states
that:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE [EMPLOYEE] DOES NOT KNOW
OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT
WITH [THE COMPANY].

Nothing in this paragraph is intended to expand the scope of the release as
specified herein.

 

A-2



--------------------------------------------------------------------------------

5. This General Release and Waiver of Claims shall be governed by and construed
in accordance with the laws of the State of California, without regard to its
conflict of law provisions.

6. To the extent that the Executive is forty (40) years of age or older, this
paragraph shall apply. Executive acknowledges that Executive is waiving and
releasing any rights he or she may have under the ADEA and that this General
Release and Waiver of Claims is entered into knowingly and voluntarily.
Executive acknowledges that this General Release and Waiver of Claims does not
apply to any rights or claims that may arise under the ADEA after the date of
this General Release and Waiver of Claims. Executive acknowledges that the
consideration given for this General Release and Waiver of Claims is in addition
to anything of value to which Executive was already entitled. Executive further
acknowledges that Executive has been advised by this writing as required by the
ADEA that:

(a) Executive has the right to and is advised to consult with an attorney prior
to executing this General Release and Waiver of Claims;

(b) Executive has up to twenty-one (21) days within which to consider this
General Release and Waiver of Claims (although Executive may choose to execute
this General Release and Waiver of Claims earlier);

(c) Executive has seven (7) days following the execution of this General Release
and Waiver of Claims to revoke; and

(d) This General Release and Waiver of Claims and Executive’s right to receive
payments or other benefits payable by the Company pursuant to the Agreement
shall not be effective until the revocation period has expired.

In order to cancel or revoke this General Release and Waiver of Claims,
Executive must deliver to the General Counsel of the Company written notice
stating that the Executive is canceling or revoking this General Release and
Waiver of Claims. If this General Release and Waiver of Claims is timely
cancelled or revoked, none of the provisions of this General Release and Waiver
of Claims shall be effective or enforceable and the Company shall not be
obligated to make the payments to the Executive under the Agreement or to
provide the Executive with the other benefits described in this General Release
and Waiver of Claims, and all contracts and provisions modified, relinquished or
rescinded hereunder shall be reinstated to the extent in effect immediately
prior hereto.

7. Each of the Executive and the Company acknowledge that they have entered into
this General Release and Waiver of Claims knowingly and willingly and has had
ample opportunity to consider the terms and provisions of this General Release.

 

A-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this General Release and
Waiver of Claims to be executed on this ____ day of _________________, 20__.

 

  (Executive’s Signature) ENCORE CAPITAL GROUP, INC. By:     Name:     Title:  
 

 

A-4